Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the drawings, specification, and claims, filed on 09/07/2021, are accepted and do not introduce new matter.
Previous drawing objections are overcome. 
Previous 112(b) rejections are overcome. 
Claims 1-5 and 7-10 are pending; claim 6 is canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the insert fitting member" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-5 and 7-10 are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos De Barros (U.S. 2015/0196927) in view of Hruby, Jr et al (U.S. 3,640,472).
Regarding claim 1, Ramos de Barros teaches a showerhead (see abstract) comprising: 
a body (10), including an upper body (defined by 15) and a lower body (defined by 30 and 12), the upper body and the lower body forming an accommodation space (space where plate 40 is located, see Fig 8), and a water inlet (11) for supplying water into the accommodation space being provided at the upper body (11 is provided in the upper body and 
wherein the showerhead further comprises: 
a fitting plate (40) located in the accommodation space (as seen in Fig 8 and 9) and being movable up and down along a direction of a water flow in the accommodation space (as seen in Fig 8, the plate is pushed down; and as seen in Fig 9, the plate is pushed upwards); 
a spring (60) disposed between the fitting plate and the lower body, for applying a force to the fitting plate away from the lower body (as seen in Fig 9, the spring 60 forces the plate 40 up and away from the lower body); 
wherein an insert fitting member (defined by projecting pins 41, better seen in Figs 10-11) comprises a connector (defined by 41b and 41d) and a water outlet plug (defined by 41a, 41c, and 41e);
wherein the water outlet plug has an approximately truncated cone shape gradually tapered toward the water outlet (as shown below, the plug has a generally truncated cone shape that tapers downwards towards the outlet), a larger diameter end (shown below) and a smaller diameter end (shown below);
said insert fitting member (defined by projecting pins 41) fitted to the fitting plate (as seen in Figs 8 and 9), a position of the insert fitting member corresponding to the plurality of water outlets on the lower body (as seen in Figs 8-9, the fitting members correspond to each individual outlets 13); 
when the water is supplied, the fitting plate moves to a lower position under the action of water pressure to allow the insert fitting member to partially close the water outlet such that 
However, Ramos De Barros does not teach the showerhead having a lip radially projecting outward at the larger diameter end.
Hruby teaches a discharge nozzle having a plug (20), wherein the plug has a lip (35) radially projecting outward (as seen in Fig 5 and 6, the lip 35 extends radially for a brief portion, i.e. the thickness of 35 extends radially, thus reading on claim language) at a larger diameter end (28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramos De Barros to incorporate the teachings of Hruby to provide a lip extending form he larger diameter portion in order to define a portion of the plug that laterally seals the plug with the sidewall of the nozzle, which would hold the plug in place and also efficiently direct water through the grooves of the plug only (as disclosed in col 4, lines 23-30 of Hruby). This would improve sealing around the plug of Ramos De Barros, as well as, ensure the water flows out through the grooves of the plug only, which would generate an even outflow of water. 
Note: All references made in parenthesis hereafter are referencing Ramos De Barros, unless otherwise stated. 
claim 2, Ramos De Barros and Hruby teach the showerhead according to claim 1, wherein: the connector is engaged on the fitting plate in the non-fixed manner and is movable up and down, left and right relative to the fitting plate (as seen in Figs 8-11, the connector 41b and 41d, engages with the plate 40, as disclosed in Par 0060, the connector is engaged in a non-fixed manner); when the water is supplied, the connector abuts downwardly against the lower body under the action of water pressure, such that the water outlet plug is completely inserted into the water outlet (as seen in Figs 8-9, the connector has a flat upper section, which under pressure causes the plug to move into the outlets 13).
Regarding claim 3, Ramos De Barros and Hruby teach the showerhead according to claim 2, wherein: the fitting plate has a plurality of holes (windows 42a) penetrating up and down for placing the plurality of connectors (as seen in Figs 6-11); each of the connectors comprises: an enlarged diameter portion (neck 41b has an enlarged diameter at section 41d, as seen in Fig 10) having a diameter greater than a diameter of the hole in the fitting plate (41b is wider than the holes 42a in order to maintain the connector in place, as seen in Figs 8-9); a plurality of elastic clamps (defined by widened ends 41d) disposed on one side of the enlarged diameter portion, capable of being inserted through the hole from one side of the fitting plate through elastic contraction and being engaged on the other side of the fitting plate (41b is inserted into the holes 42a of the plate, the widened ends 41d must be elastic in order to flex through the holes 42a, which have a smaller diameter); and a joint (shown below) disposed on the other side of the enlarged diameter portion, for connecting the water outlet plug (as seen below).
claim 4, Ramos De Barros and Hruby teach the showerhead according to claim 2, wherein: the water outlet plug has an approximately truncated cone shape gradually tapered toward the water outlet (as seen in Fig 10 and disclosed in Par 0059, the plug as a conical shape that tapers inward toward the outlet), and has a larger diameter end (shown below) and a smaller diameter end (shown below), and comprises: a plurality of longitudinal grooves (41c) uniformly distributed circumferentially along the water outlet plug (as seen in Fig 10), and each of the longitudinal grooves extends from the larger diameter end to the smaller diameter end to define a passage through which the water flows (as seen in Figs 8a and 10); the water outlet plug has a lip (shown below) radially projecting outward at the larger diameter end (as seen below).
Regarding claim 5, Ramos De Barros and Hruby teach the showerhead according to claim 4, wherein: the longitudinal groove has two straight side walls (show below) and a concave arc-shaped rounded bottom wall (shown below); the lip forms a circumferential groove (shown below) with the larger diameter end, and the circumferential groove is located on an end surface of the larger diameter end of the water outlet plug and is recessed toward the small diameter end, and is evenly distributed along the circumferential direction of the water outlet plug (as seen below, the circumferential groove is defined on inside of the larger diameter end, it is oriented towards the small diameter end, and it’s evenly distributed around the plug).
Regarding claim 7, Ramos De Barros and Hruby teach the showerhead according to claim 1, wherein: the size of the water outlet plug is designed to correspond to the size of the water outlet (as seen in Fig 8a, the size of the outlet 13 corresponds to the size of the plug 41).
claim 8, Ramos De Barros and Hruby teach the showerhead according to claim 1, wherein the showerhead further comprises: a pusher (defined by seal 70) mounted inside the body to close and open the water inlet (as seen in Fig 8 and disclosed in Par 0052); wherein the fitting plate is disposed adjacent to the lower body with respect to the pusher (Fig 8), and is capable of abutting against the pusher (Fig 9); when the water is supplied, the pusher opens the water inlet under the action of the water pressure, and the fitting plate moves to the lower position under the action of the pusher (as seen in Fig 8 and disclosed in Par 0052 and 0053); when the water is turned off, the spring pushes the fitting plate back to the upper position, the water outlet plug leaves the water outlet, and the pusher is pushed back to close the water inlet (as seen in Fig 9 and disclosed in Par 0052 and 0053).
Regarding claim 9, Ramos De Barros and Hruby teach the showerhead according to claim 8, wherein: the upper body has a hollow tubular portion at a central position thereof (inlet 11 is a tubular portion, as seen in Fig 8-9), and the tubular portion leads to the accommodation space (as seen in Fig 8-9).
Regarding claim 10, Ramos De Barros and Hruby teach the showerhead according to claim 9, wherein: the showerhead further comprises a water outlet body (shown below) located in the tubular portion (as seen in Fig 8), the water outlet body in a tubular shape (as seen in Fig 8, the water outlet body has an tubular shape) has a water outlet groove (shown below) on a side wall thereof (as shown below, the groove is defined adjacent to a side wall of the water outlet body), and the water outlet groove forms a water inlet for supplying the water into the accommodation space (as seen in Fig 8); the pusher is located in the water outlet body (as seen below), the pusher opens the water outlet groove when the water is supplied, and the .

    PNG
    media_image1.png
    715
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    761
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-10 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 09/07/2021 have resulted in the new grounds of rejection found above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752